BOOCHEVER, Circuit Judge,
dissenting:
I respectfully dissent from that part of the majority’s decision finding Judge Ferguson “unavailable” to consider Gano’s section 2255 motion solely because he has been appointed to the court of appeals. Section 291 of the Judicial Code provides that the chief judge of a circuit may temporarily assign a circuit judge to the district court when it is “in the public interest.” 28 U.S.C. § 291(c) (Supp. V 1981). The present case is one in which the “public interest” may well outweigh any inconvenience in having Judge Ferguson consider the motion.
Rule 4(a) of the Rules Governing Section 2255 Proceedings and the Advisory Committee Note thereto clearly indicate that section 2255 motions were intended to be presented to the sentencing judge. Cases addressing motions to reconsider sentences limit remand to a different judge for cases involving “ ‘unusual circumstances,’ ” United States v. Arnett, 628 F.2d 1162, 1165 (9th Cir.1979) (Fed.R.Crim.P. 35 motion) (quoting United States v. Robin, 553 F.2d 8, 10 (2d Cir.1977) (en banc)). We have held that such circumstances include when the sentencing judge is no longer a judge, see, e.g., Owens v. Cardwell, 628 F.2d 546 (9th Cir.1980) (per curiam), or when remand to a different judge is necessary to “preserve the appearance of justice.” United States v. Wolfson, 634 F.2d 1217, 1222 (9th Cir.1980).
In Farrow v. United States, 580 F.2d 1339 (9th Cir.1978), this court addressed, en banc, the policy considerations favoring referral of section 2255 motions to the sentencing judge. There, as in the present case, sound judicial administration recommended such a result.
[T]here may be a significant cost-saving advantage in allowing the same judge to hear § 2255 motions under normal circumstances. Having presided over the trial, ... the trial judge is in a unique position to exercise that discretion generally involved in sentencing. . . . In.most cases, for a new judge to achieve a familiarity with the case comparable to that of the original judge would require wasteful delay and duplicated effort.
Farrow, 580 F.2d at 1350.
Farrow indicates that for the defendant in this case to succeed on his section 2255 motion, he would be required to establish, first, that the prior convictions were invalid because of lack of counsel; second, that the sentencing judge was under a mistaken belief that the convictions were valid and; third, that the defendant’s sentence was enhanced as a result of the prior convictions. Farrow, 580 F.2d at 1345. The magistrate in this case found that the first two elements of Gano’s claim were established. Thus, the third element was of primary importance to the success of the motion. Judge Ferguson has unique knowledge as to how much weight he gave to the invalid prior convictions in sentencing Gano. A new judge without this information may be inclined to leave the original sentence untouched, having no basis upon which to resentence. See Farrow, 580 F.2d at 1350.
Finally, I believe it highly likely that the original sentencing judge, to prevent any possibility of injustice, would welcome the opportunity to address any question of whether errors occurred in sentencing the defendant. These policy considerations are more important than the distinction between sitting as a district court or appellate court judge.
It was error not to refer Gano’s section 2255 motion to the Chief Judge for the purpose of determining whether it would be in the public interest to assign Judge Fer*1139guson to the district court to consider Gano’s section 2255 motion.1

. I recognize that circumstances may make it inadvisable for the chief judge to order such a temporary assignment, but in my opinion it was error not to refer the matter to him.